Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the filing of a terminal disclaimer by the applicant, filed on August 30th, 2021. The terminal disclaimer was approved.
 	Claims 1-13 are pending in the application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

In Claim 1:
… the system comprising: 	
	a plurality of resistive devices arranged in a network of resistive device arrays, the network comprising a first array and a second array;
	wherein each resistive device located in a diagonal of the first array is disconnected;
wherein each resistive device located in an off-diagonal of the first array is configured to process off-diagonal terms of a weight matrix;
	wherein each resistive device located in an-off diagonal of the second array is disconnected; and
wherein each resistive device located in a diagonal of the second array is configured to process diagonal terms of the weight matrix;
	
In Claim 9:
… on a matrix with a network of resistive device arrays … 	
	configuring a first array to hold only off-diagonal terms of a weight matrix, wherein each resistive device located in a diagonal of the first array is disconnected, and wherein each resistive device located in an off-diagonal of the first array is configured to process off-diagonal terms of the weight matrix;
configuring a second array to hold only diagonal terms of a weight matrix, wherein each resistive device located in an-off diagonal of the second array is disconnected, and wherein each resistive device located in a diagonal of the second array is configured to process diagonal terms of the weight matrix …


The closest prior art of record is Xie et al., “Interconnect Networks for Memristor Crossbar,” which disables some off-diagonal mersisters in order to store data only along a diagonal, but it does not include any array in which each resistive device located in a diagonal is disconnected where the data that is stored is diagonal terms in a weight matrix and an array comprising resistive devices wherein each resistive device located in an off-diagonal is configured to process off-diagonal terms of a matrix as opposed to arrays of resistive devices which hold both diagonal and off-diagonal terms of weight matrices and in which some elements are not configured to process terms at all, as taught by Xie.
	When taken as a whole, the dependent claims were not uncovered in the prior art; e.g. Claims 2-8 and 10-13 are allowed at least because of the allowable features recited in independent Claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN M SMITH/            Primary Examiner, Art Unit 2122